United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 04-1770
                                 ___________

Patricia A. Sorensen,                    *
                                         *
            Appellant,                   *
                                         *   Appeal from the United States
      v.                                 *   District Court for the
                                         *   Eastern District of Arkansas.
Perry Tidwell, Medical Administrator,    *
McPherson Unit, ADC; Max Mobley,         *      [UNPUBLISHED]
Deputy Director, Arkansas Department     *
of Correction; Paul Chumley, Previous    *
Medical Administrator, Arkansas          *
Department of Correction; John Byus,     *
Assistant Deputy Director, Arkansas      *
Department of Correction; John           *
Maples, Jr., Warden, McPherson Unit,     *
ADC; S. Sone, M.D., McPherson Unit,      *
ADC; Shiela Jones, RN Administrator,     *
McPherson Unit, ADC; Jim Bishop,         *
Sheriff, Jackson County; Jim Cooksey,    *
Former Assistant Warden, McPherson       *
Unit, ADC; Harold S. Erwin, Circuit      *
Judge, Jackson County; Jackson           *
County; Arkansas Department of           *
Correction, Larry B. Norris, Director;   *
Correctional Medical Services; Larry     *
May, Deputy/Assistant Director,          *
Arkansas Department of Correction;       *
Scott Nance, Jackson County Public       *
Defender; Larry Norris, Director of      *
Arkansas Department of Correction,       *
                                         *
            Appellees.                   *
                                    ___________

                              Submitted: October 22, 2004
                                 Filed: November 4, 2004
                                  ___________

Before RILEY, McMILLIAN, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Arkansas inmate Patricia Sorensen appeals the district court’s dismissal of her
case without prejudice for failure to prosecute. We reverse and remand.

       In December 2003, Sorensen filed an action under 42 U.S.C. § 1983, primarily
alleging that she was denied use of her CPAP unit, which she needed for sleep apnea.
Sorensen also requested leave to proceed in forma pauperis (IFP). On January 14,
2004, the district court granted Sorensen leave to proceed IFP, assessed the filing fee,
and ordered her to file an amended complaint within thirty days of the date of the
order, including proof of complete exhaustion of her administrative remedies. The
court warned that if Sorensen did not timely and completely respond, her complaint
would be dismissed without prejudice.

       Sorensen prepared an amended complaint and sent it to the clerk of the district
court via United States Postal Service (USPS) certified mail. Sorensen asserts that
she placed the amended complaint, dated February 10, 2004, in the prison’s internal
mail system on February 11, 2004. The envelope containing her amended complaint
is postmarked February 12, 2004. USPS records indicate that a delivery attempt was
made on February 13, 2004. Sorensen’s amended complaint finally was delivered to
and filed with the district court on February 17, 2004. On February 19, the district
court dismissed Sorensen’s complaint without prejudice for failure to prosecute,



                                          -2-
stating that Sorensen failed to file an amended complaint or proof of exhaustion of
remedies.

       In Sulik v. Taney County, Missouri, 316 F.3d 813, 815 (8th Cir. 2003), we held
that “the prison mailbox rule governs the determination of when a prisoner’s civil
complaint has been filed.” Applying the prison mailbox rule to the present case, we
find Sorensen timely filed her amended complaint with the district court. Sorensen’s
deadline for filing the amended complaint pursuant to the district court’s order was
February 13, 2004. It is clear that Sorensen deposited her amended complaint in the
prison mail system before the February 13 deadline because the envelope containing
the amended complaint bears a February 12 postmark.

       Accordingly, we reverse the district court’s dismissal of Sorensen’s § 1983
complaint. We remand the case to the district court for further proceedings, including
a determination of whether Sorensen exhausted administrative remedies.
                      ______________________________




                                         -3-